Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                           
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the “interrupter is repositionable between the limited exposure position and the full exposure position through an electronic user interface” (cl. 10) & “repositionable between the no exposure position and the full exposure position through a mechanical adjustment“ (cl. 12) must be shown or the feature(s) canceled from the claim(s).  

No new matter should be entered.

Following on the heels of Liebel-Flarsheim v. Medrad, this case reaffirms the principle that the full scope of a claim must be enabled. Enablement of a single embodiment is not sufficient. As a matter of law, enablement of the novel aspects of an invention must be enabled by the specification even if implementation would have been within the PHOSITA’s skill level.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

coupleable “interrupter” functionally, however the dependent claim recites the interrupter positively.
If the intent is to claim the subcombination, then the body of the claims must be amended to remove positive recitation of the combination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Witte et al (2016/0295802). 

It should be noted that the recitation “coupleable," "variable," "sized to receive” etc. is considered as merely an intended use.  Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 


[AltContent: textbox (Inner support w/ slot)][AltContent: textbox (Interrupter receiver)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    613
    851
    media_image1.png
    Greyscale

1. A rotor assembly for harvesting a crop, comprising: 
a rotating portion defined along a rotation axis (threshing drum 40); 

wherein, the support defines an inner surface (marked up) and has at least one interrupter receiver (shown above); 
further wherein, the at least one interrupter receiver is selectively coupleable to an interrupter to position the interrupter radially inward of the inner surface towards the rotation axis (the “interrupter” is not claimed in combination / positively, the modules of spikes 90 are removable/coupleable, reconfigurable and spaced differently, see par. 33; interchangeable, see par. 11-14, 39). 

2. The rotor assembly of claim 1, further wherein the at least one interrupter receiver includes a slot defined through the support, wherein the interrupter extends through the slot (shown above). 

3. The rotor assembly of claim 1, further wherein the interrupter has an interrupter length that defines the distance which the interrupter extends from the inner surface towards the rotating portion, the interrupter length being variable (shown/taught above; see in re cl. 1). 

4. The rotor assembly of claim 3, further wherein the at least one interrupter receiver is sized to receive a plurality of interrupter types, wherein the plurality interrupter types each have different interrupter lengths (already addressed in re cl. 1). 

5. The rotor assembly of claim 1, further wherein the interrupter is a square stock defined longitudinally along at least a portion of the support (see in re cl. 1; reconfigurable, there is no criticality of the shape). 

6. The rotor assembly of claim 1, further wherein the interrupter is a round bar defined longitudinally along at least a portion of the support (see in re cl. 1; reconfigurable, there is no criticality of the shape). 

7. The rotor assembly of claim 1, further wherein the interrupter is a tine extending from the support towards the rotating portion (spikes 90). 

8. The rotor assembly of claim 1, further wherein the interrupter has a triangular or conical side profile (see in re cl. 1; reconfigurable, there is no criticality of the shape). 

9. The rotor assembly of claim 1, further wherein the interrupter is selectively coupled to the at least one interrupter receiver to reposition the interrupter between a limited exposure position wherein the interrupter does not extend past the inner surface of the support towards the rotating portion and a full exposure position wherein the interrupter extends past the inner surface towards the rotating portion (capability is met, such as the interrupter with spikes are reconfigured). 

10. The rotor assembly of claim 9, further wherein the interrupter is repositionable between the limited exposure position and the full exposure position through an electronic user interface (although, the means capable of repositioning is not claimed positively, the interrupter is capable of repositioned as claimed). 

11. The rotor assembly of claim 1, further wherein the interrupter is coupleable to the at least one interrupter receiver in an orientation where the interrupter does not extend substantially radially inward towards the rotation axis past the inner surface (addressed above in re cl. 9 and 10). 

12. The rotor assembly of claim 9, further wherein the interrupter is repositionable between the no exposure position and the full exposure position through a mechanical adjustment (same applicable here as w.r.t. cl. 10). 

The following are already addressed above, unless it is noted otherwise:

13. A harvested crop processing arrangement, comprising: 
a support rail defining an inner surface; 
at least one grate coupled to the support rail at least partially about a rotation axis; and 
combination is already addressed in cl. 1); 
wherein, the interrupter is coupleable to the support rail in a first orientation where at least a portion of the interrupter extends radially inward towards the rotation axis and past the inner surface of the support rail. 

14. The crop processing arrangement of claim 13, further wherein the interrupter is coupleable to the support rail in a second orientation where the interrupter does not extend substantially radially inward towards the rotation axis past the inner surface. 

15. The crop processing arrangement of claim 13, further wherein the interrupter has a leading face that is substantially perpendicular to the inner surface when the interrupter is in the first orientation (fig 6). 

16. The crop processing arrangement of claim 15, further wherein the interrupter has a trailing profile that extends from the leading face to the inner surface, wherein the trailing profile is not perpendicular to the inner surface (such as tangent as shown in fig 6). 

The following are already addressed above, unless it is noted otherwise:


at least one ground engaging mechanism coupled to a frame (fig 1); 
a cutting head coupled to the frame and configured to cut crop from an underlying surface (fig 1); 
a crop processing arrangement coupled to the frame through a plurality of support sections (par. 29), the crop processing arrangement further comprising: 
a rail having a top side, bottom side, inner surface, and outer surface, the rail extending between two adjacent support sections (fig 6); 
a cover coupled to the rail along the top side of the rail (fig 2); 
a grate coupled to the rail along the bottom side of the rail (fig 6); 
a rotor rotationally coupled to the crop harvesting machine along a rotation axis and positioned at least partially between the cover and the grate (fig 1); and 
a first interrupter group coupled to the rail between the top side and the bottom side, the first interrupter group defining at least one interrupter (addressed above); 
wherein, the first interrupter group is coupleable to the rail in a first orientation to position the at least one interrupter through a first slot in the rail to extend radially inward towards the rotation axis past the inner surface (addressed above). 

19. The crop harvesting machine of claim 18, further comprising: 

wherein, the second interrupter group is coupleable to the rail in the first orientation to position the at least one interrupter through a second slot in the rail to extend radially inward towards the rotation axis past the inner surface (shown/taught in fig 6); 
wherein, both the first interrupter group and the second interrupter group are also coupleable to the rail in a second orientation wherein none of the at least one interrupters are positioned through the corresponding first or second slot when the corresponding first or second interrupter group is in the second orientation (already addressed above, coupleable or reconfigurable). 

20. The crop harvesting machine of claim 19, further wherein the first interrupter group is coupleable to the rail in the first orientation while the second interrupter group is coupled to the rail in the second orientation (same applies here as w.r.t. cl. 19).


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benes et al (2008/0293461). 

Prima Facie Case: The patent office has the initial burden of presenting a prima facie case of invalidity. A prima facie case is adequately articulated by notifying the applicant of the reasons for its rejections so long as the explanation is not "so uninformative that it prevents the applicant from recognizing and seeking to counter the grounds for rejection." Chester v. Miller, 906 F.2d 1574 (Fed. Cir. 1990). This requirement comes straight from Section 132 of the Patent Act. 35 U.S.C. §132(a). 

There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. "[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 rejection. Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence." Chester, 906 F.2d at 1578

Rotor (47), concave/grate (66), interrupter (76), variably repositionable through the inner surface by using any well known means (electronic, mechanical):

[0070] It will be understood and appreciated by those skilled in the art that, although the position of knife bank 76 in the embodiment of FIGS. 3-4 is shown controlled by the operation of a lever assembly 138 and associated linkages, various other mechanisms and devices could equally as well be .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Witte et al (2016/0295802) or Benes et al (2008/0293461), cited above.

With respect to the various shapes of the interrupter:

The court has held that the shape of the claimed device is a design choice that a person of ordinary skill would have found obvious absent persuasive evidence that the particular shape of the claimed device was significant. (see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).



Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable Benes et al (2008/0293461), cited above.

Although, the crop processing arrangement is not distinguished from Benes as currently claimed, however one skilled would recognize that the reconfigurable interrupter can also be applied in the harvester thresher and separator application.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Koger (861189) teaches a separator grate & support (H), inner receiver for an interrupter (fig 1; ref G’).

Taylor (4266393) teaches an interrupter (blades 87) supported on a grate (concave 37).

Moll (2457259) teaches a repositionable interrupter through the grate (fig 3) using mechanical means, however it is noted there is no criticality (compare cl. 10, 12, 17), furthermore such repositioning means at the time of filing has been well established / known.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ARPAD FABIAN-KOVACS/Primary Examiner, Art Unit 3671